Citation Nr: 1536240	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-20 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) following October 2010 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A claim to reopen service connection for PTSD was received in July 2010.  The October 2010 rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective July 12, 2010 (the date the claim to reopen service connection was received by VA).  The October 2014 rating decision granted a 50 percent initial disability rating for PTSD, effective for the entire rating period from July 12, 2010.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In June 2015, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

VA treatment records dated from October 2014 to January 2015 have been associated with the claims file.  While the most recent supplemental statement of the case (dated in October 2014) does not include review of this evidence, on record at the June 2015 Board hearing, the representative waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, suicidal ideation, some homicidal ideation, some auditory and visual hallucinations, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and impaired impulse control such as unprovoked irritability with periods of violence.

2.  For the entire initial rating period, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entire initial rating period from July 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in August 2010, prior to the initial adjudication of the claim (for service connection for PTSD) in October 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the June 2015 Board hearing transcript, and lay statements.  At the June 2015 Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) income due to age and not due to any disability.  As such, the Board finds that the SSA records do not have a reasonable possibility of substantiating the claim, so are not relevant to the issue on appeal, and these records do not need to be obtained.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2010 and September 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of a higher initial rating for PTSD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes. 

At the June 2015 Board hearing, the Veteran testified that the September 2014 VA examiner did not accurately record his reports of homicidal ideation and specific suicide attempts.  The Veteran testified that his symptoms are much worse than what was portrayed on the September 2014 VA examination.  The Board finds that the September 2014 VA examination report, in connection with the other lay and medical evidence of record (including the Veteran and his spouse's reports of his current symptomology at the June 2015 Board hearing), accurately reflects the Veteran's psychiatric symptoms and level of social and occupational impairment throughout the initial rating period (including any homicidal ideation and specific suicide attempts not listed on the September 2014 VA examination report).  The Board has not just relied on the September 2014 VA examination report, but has relied on all evidence of record that is relevant to rating the PTSD.  See 38 C.F.R. 
§ 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").

Further, the Board finds, as discussed in detail below, that the weight of the evidence of record (including the Veteran and his spouse's lay statements throughout the course of this appeal) is against a finding that the Veteran's PTSD has more nearly approximated total occupational and social impairment as needed for a 100 percent disability rating under Diagnostic Code 9411 (a 70 percent initial disability rating is being granted pursuant to this decision) for any part of the appeal period.  Further, VA treatment records detailing the Veteran's psychiatric symptoms dated after the September 2014 VA examination have been associated with the claims file.  The Board has also considered the VA treatment records in assessing the whole disability picture in this case.  As such, the Board finds that a new VA examination is not necessary and the appeal can be decided upon the current evidence of record.  

The Veteran testified at a hearing before the Board in June 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the PTSD, including the social and occupational impairment caused by the psychiatric symptomology.  As the Veteran and his spouse presented evidence of symptoms and occupational and social impairments due to PTSD, and there is additionally medical evidence reflecting the severity of the acquired psychiatric disorder, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Initial Disability Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.
  
The Veteran is in receipt of a 50 percent initial disability rating for the service-connected PTSD from July 12, 2010 (the date the claim for service connection for PTSD was received by VA) under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R.	 § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than those contemplated by the 50 percent initial disability rating assigned.  See May 2012 written statement.  In the September 2012 substantive appeal (VA Form 9), the Veteran contended that he was entitled to a higher disability rating due to symptoms including social isolation, difficulty with crowds, hypervigilance, depression, insomnia, anxiety, flashbacks, nightmares, constant suicidal ideation, and visual hallucinations.  In a September 2014 written statement, the Veteran reported that he was suicidal and his doctor was trying to have him hospitalized.  At the June 2015 Board hearing, the Veteran and his spouse contended that he was entitled to a 100 percent disability rating due to the PTSD symptoms.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire the initial rating period from July 12, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, and symptoms that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.

VA treatment records, dated throughout the initial rating period, note that the Veteran reported depression, irritability, outburst of anger, chronic sleep disturbance with nightmares, difficulty with crowds, and intrusive thoughts.  The treatment records indicate the Veteran was alert and oriented in all spheres and thought processes were logical.  

A June 2010 VA treatment record notes that the Veteran denied suicidal ideation, the Veteran's insight and judgment was poor to fair, and that a GAF score of 55 was assigned.  A July 2010 VA treatment record notes that the Veteran endorsed occasional passive suicidal ideation without intent or plan and denied current homicidal ideation.  The Veteran endorsed some brief hallucinations typically associated with waking from dreams.

The September 2010 VA examination report notes that the Veteran had never been hospitalized for a mental disorder and was prescribed anti-depressant medication.  The Veteran reported being married four times, a good relationship with his current spouse, and occasional social relationships.  The Veteran denied current activities or leisure pursuits, hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  The VA examination report notes that the Veteran denied a history of suicide attempts or violence/assaultiveness.  The Veteran reported chronic sleep impairment causing exhaustion that interferes with daytime activities.  The VA examiner noted persistent symptoms of irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The VA examiner opined that the Veteran has mild PTSD symptoms with psychiatric symptoms causing occupational and social impairment with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning, and assigned a GAF score of 61. 

An October 2010 VA treatment record notes that the Veteran reported chronic suicidal ideation without any intent or plan and denied homicidal ideation.  The treatment record notes that the Veteran had a depressed and angry mood, mildly constricted affect, and poor insight and judgment.  A GAF score of 55 was assigned.  A May 2012 VA treatment record notes that the Veteran denied current suicidal or homicidal ideation, but reported having thoughts of driving his car off the road approximately six months prior.  The VA treatment record notes that the Veteran reported flashbacks that sometimes appear to be hallucinations. 

VA treatment records, dated from July 2012 to January 2015, note that the Veteran had symptoms of depressed mood, difficulty in crowds, anxiety, irritability, hyperarousal, negative alterations in mood and cognition, chronic sleep impairment, and social isolation, including from his family.  The Veteran's judgement was noted as fair.  The VA treatment records note that the Veteran reported suicidal ideation as well as attempting suicide on two occasions. 

A February 2013 VA treatment record notes that the Veteran reported having no friends with whom he regularly interacts and not engaging in social activities.  An April 2013 VA treatment record notes that the Veteran and his spouse had separated due to the Veteran's anger.  The Veteran reported that he and his spouse argue often, but have never physically attacked one another.  May 2013 VA treatment records note that the Veteran and his spouse were planning on obtaining a divorce.

A July 2013 VA treatment record notes that the Veteran's spouse returned home and they agreed to try to make the marriage work.  The VA treatment record notes that the Veteran reported suicidal thoughts and flashbacks that appeared to be hallucinations.  A GAF score of 55 was assigned.  July and October 2013 VA treatment records note that the Veteran and his spouse had reconciled and were living together again.

October 2013 and January 2014 VA treatment records note that the Veteran reported that sometimes the flashbacks to Vietnam appear real as if he is hallucinating.  An April 2014 VA treatment record notes that the Veteran reported marital difficulty with his spouse.  A May 2014 VA treatment record notes that the Veteran reported having to quit a part-time job because he became irritated dealing with customers.  See also February 2013 VA treatment records.  July 2014 VA treatment records note that the Veteran reported being unable to spend time with his grandchildren due to irritability.  

At the September 2014 VA examination, the Veteran reported that his relationship with his spouse has "not been real good" and they have separated several times due to his inability to get along with people.  The Veteran reported seeing friends every three to four months.  The VA examination report notes that the Veteran endorsed feelings of apathy, reported social withdrawal, and reported a history of intermittent suicidal ideation, but that thoughts of family prevent the Veteran from acting on the suicidal ideation.  The Veteran reported chronic irritability, secluding himself due to irritability, and engaging in verbal altercations/outbursts at times, but did not report any physical altercations.  The Veteran reported periods of heightened anxiety and panic attacks due to anger.  

The September 2014 VA examination report notes that, when asked about auditory or visual hallucinations, the Veteran reported hearing someone in the house or talking to him at times.  The VA examiner noted that the Veteran had symptoms associated with PTSD including depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.   The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  

An October 2014 VA treatment record notes that the Veteran was sad and unkempt at his appointment, reported that he did not have any friends due to problems with irritability, and retired early because he "could not continue to work because of the PTSD."  The Veteran reported that his spouses always leave him due to his irritability.  The Veteran reported fleeting thoughts of suicide and that he had attempted suicide the previous month.  The Veteran denied current homicidal ideation, but t had thoughts of hurting his spouse several months ago.  The VA treatment record notes that the Veteran reported worsening panic attacks.

A November 2014 VA treatment record notes that the Veteran denied suicidal ideation, but reported fleeting thoughts of overdosing on medication, and denied homicidal ideations and hallucinations.  The VA treatment record notes that the Veteran's spouse stated that the Veteran will be safe at home because she has removed all guns and put the medications out of the Veteran's reach.

At the June 2015 Board hearing, the Veteran reported constant depression and irritability and that he has difficulty being around his grandchildren due to irritability.  The Veteran testified that he left his previous employment because he had planned to go to work and kill his supervisor and due to his anger and short temper in dealing with others.  The Veteran's spouse testified that she had to talk the Veteran down from killing his supervisor at that time.  The Veteran's spouse further testified that the Veteran also had an angry outburst towards a neighbor who came to the house as well as to a customer at a carwash.  The Veteran denied any physical violence towards others.  

The Veteran's spouse also testified that the Veteran has tried to commit suicide several times, she had to remove the weapons from her home because of this, and she had tried to have the Veteran hospitalized.  The Veteran testified that he experiences ongoing suicidal and homicidal ideation.  The Veteran's spouse testified that she left the Veteran twice due to his PTSD symptoms.  The Veteran testified that he has been married four times with the previous marriages ending due to anger and irritability stemming from the PTSD.  

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, suicidal ideation, some homicidal ideation, some auditory and visual hallucinations, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and impaired impulse control such as unprovoked irritability with periods of violence, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 55 to 61.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the September 2010 GAF score of 61 (assigned by the VA examiner) is not supported by the contemporaneous findings and is highly inconsistent with the Veteran's presentation during the course of this appeal.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 61 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.    

The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate to severe psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 70 percent have not been met or more nearly approximated for any part of the initial rating period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  There is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living for any period.  

The evidence of record reflects that the Veteran lived with his spouse for the majority of the appeal period, though having an admittedly dysfunctional relationship with her.  While April to July 2013 VA treatment records note that the Veteran and his spouse were separating and planning to obtain a divorce, July and October 2013 VA treatment records note that the Veteran and his spouse had reconciled and were living together again.  At the June 2015 Board hearing, the Veteran's spouse testified that she had left the Veteran twice due to irritability and outbursts of anger associated with the PTSD, but had returned to the marriage.  

Review of the VA treatment records and VA examination reports reflect that the Veteran was oriented to person, time, and place, and no delusions.  While the Veteran has reported suicidal thoughts and ideation, and the VA treatment records note two suicide attempts (and the Veteran and his spouse reported the same at the June 2015 Board hearing), the Board finds that the weight of the evidence of record is against a finding that the Veteran is a persistent danger to himself or others.  The Veteran has consistently reported to health care professionals that he would not commit suicide because of thoughts of his family.  See e.g., September 2014 VA examination report, November 2014 VA treatment record.  

Further, while the Veteran and his spouse testified that the Veteran had homicidal ideation towards a supervisor, the evidence of record does not reflect that the Veteran is a persistent danger to others.  See e.g., January 2013, October 2014, November 2014 VA treatment records (Veteran denies homicidal ideation).  While the evidence of record does reflect that the Veteran reported unprovoked irritability towards his spouse, family, and others, the Board finds that this more closely resembles impaired impulse control (an example of a symptom that supports a 70 percent disability rating under Diagnostic Code 9411) rather than a reflection of the Veteran being a persistent danger to others.   

The Board also finds that the Veteran's PTSD has not been manifested by persistent hallucinations.  In the September 2012 substantive appeal (VA Form 9) and at the June 2015 Board hearing, the Veteran reported experiencing visual hallucinations.  July 2013, October 2013, and January 2014 VA treatment records note that the Veteran denied hallucinations, but reported flashbacks about Vietnam that appeared as real as hallucinations.  At the September 2014 VA examination, the Veteran reported some auditory hallucinations of hearing someone talking to him.  The Board finds that, based on a review of all the evidence of record, that the Veteran has not experienced persistent delusions or hallucinations during any part of the initial rating period.  

Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of total social and occupational impairment for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, suicidal ideation, some homicidal ideation, some auditory and visual hallucinations, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and impaired impulse control such as unprovoked irritability with periods of violence.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, as noted above, the Board finds that the symptoms of intrusive thoughts, hypervigilance, and flashbacks are like anxiety and suspiciousness because manifestation of these symptoms can result in increased feelings of anxiety and suspiciousness.  Next, avoidance of crowds is in itself a symptom of social impairment because it limits interaction with others.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  An October 2014 VA treatment record notes that the Veteran reported that he retired because he "could not continue to work because of the PTSD."  At the June 2015 Board hearing, the Veteran testified that, while he retired due to age, he also had to retire because of homicidal ideation with regard to his then-supervisor.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the issue of a rating for PTSD; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.     


Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


